Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 13, 2020. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because using phrases which can be implied, such as, “The disclosure provides”.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 620.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Objections
Claims 3, 12, 15, 17, and 20 are objected to because of the following informalities:  
In claims 3 and 15, “radio frequency signals” lacks proper antecedent basis and should read “the radio frequency signals”
In claim 12, “the directional antennas” lacks proper antecedent basis and should read “the additional directional antennas”
In claim 17, “a Luneburg lens” lacks proper antecedent basis and should read “a second Luneburg lens”
In claim 20, “defined by a directional antenna” lacks proper antecedent basis and should read “defined by the directional antenna”
In claim 20, line 8, “a sector” lacks proper antecedent basis and should read “the sector”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term "at least some" in claims 4 and 5 is a relative term which renders the claim indefinite.  The term “at least some" is not defined by the claim, the specification does not provide a standard for ascertaining For the purposes of examination, the examiner interpreted “at least some” as “at least two”.
Claim 13 recites the limitation "each of the directional antennas".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner interpreted “each of the directional antennas” as “each of the additional directional antennas”.
Claim 20 recites the limitation "the signal conveyors".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner interpreted “the signal conveyors” as “signal conveyors”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shehan (US PGPUB 2017/0324171 A1).
Regarding claim 1, Shehan discloses (Fig. 1A and 1B) a directional antenna for wireless communications, comprising: a Luneburg lens having a spherical shape (100); and a curved substrate (120, 124, 126) that conforms to the spherical shape of the Luneburg lens (100) and has a back side (126) and a front side (124), wherein a ground plane is on the back side (126) and a feed network of signal conveyors (110) is printed on the front side (124), wherein the signal conveyors (110) are aligned with the Luneburg lens (100) to communicate radio frequency signals.

    PNG
    media_image1.png
    460
    515
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    305
    271
    media_image2.png
    Greyscale

Regarding claim 2, Shehan further discloses (Fig. 1A and 1B) wherein the feed network of signal conveyors (110) is a miniaturized feed network of patch antennas ([0054]).
Regarding claim 3, Shehan further discloses (Fig. 1A and 1B) wherein the feed network of signal conveyors (110) is aligned with the Luneburg lens (100) to exclude transmission of radio frequency signals to receivers outside of a sector and exclude receiving radio frequency signals that originate outside of the sector ([0065]-[0066]).
Regarding claim 4, Shehan further discloses wherein two or more of the patch antennas ([0054]) correspond to different carriers ([0037] and [0064]) and spacing between at least some of the patch antennas corresponds to at least one of the different carriers ([0064]-[0066]).
Regarding claim 5, Shehan further discloses wherein at least some of the patch antennas ([0054]) are printed to provide a manufactured built-in tilt of beams for communicating the radio frequency signals ([0036]-[0037]).
Regarding claim 6, Shehan further discloses (Fig. 1A and 1B) wherein the curved substrate (120, 124, 126) further includes a signal interface connected to the feed network of signal conveyors (110, [0042]).
Regarding claim 7, Shehan further discloses wherein a diameter of the Luneburg lens is from two inches to seventy-two inches ([0038] and [0048]-[0051]).
Regarding claim 9, Shehan further discloses (Fig. 1D) wherein the signal conveyors (110) are aligned with the Luneburg lens (100) to provide an up or down tilt of beams for communicating the radio frequency signals.

    PNG
    media_image3.png
    262
    269
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shehan in view of Lo et al. (US PGPUB 2012/0034952 A1), hereinafter known as Lo.
Regarding claim 8, Shehan does not specifically teach wherein the sector is from one degree to three hundred and sixty degrees.
However, Lo teaches wherein a sector is from one degree to three hundred and sixty degrees ([0051]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the directional antenna of Shehan with Lo to include “wherein a sector is from one degree to three hundred and sixty degrees,” as taught by Lo, for the purpose of improving robustness by enabling different radiation patterns and applications (see also [0048]).
Regarding claim 10, Shehan teaches (Fig. 1A and 1B) a communications system (Abstract), comprising: wherein the directional antenna includes: a Luneburg lens having a spherical shape (100); and a curved substrate (120, 124, 126) that conforms to the spherical shape of the Luneburg lens (100), the curved substrate (120, 124, 126) having a feed network of signal conveyors (110) affixed to a front side (124) and a ground plane back side (126), wherein the feed network of signal conveyors (110) is a feed network of antennas (110) printed on the front side (124) and the signal conveyors (110) are aligned with the Luneburg lens (100) to communicate radio frequency signals within a sector ([0036] and [0066]) but does not specifically teach radio equipment; and a directional antenna coupled to the radio equipment via communications circuitry.
However, Lo teaches radio equipment ([0052]); and a directional antenna coupled to the radio equipment via communications circuitry ([0051]-[0052]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the communications system of Shehan with Lo to include “radio equipment; and a directional antenna coupled to the radio equipment via communications circuitry,” as taught by Lo, for the purpose of improved control of directionality of radiation (see also [0052]).
Regarding claim 12, Shehan does not specifically teach further comprising additional directional antennas, wherein a combination of the directional antennas provide 360 degree communication coverage for a communications structure.
However, Lo teaches additional directional antennas ([0051]), wherein a combination of the directional antennas provide 360 degree communication coverage for a communications structure ([0051]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the communications system of Shehan with Lo to include “additional directional antennas, wherein a combination of the directional antennas provide 360 degree communication coverage for a communications structure,” as taught by Lo, for the purpose of improving robustness by enabling different radiation patterns and applications (see also [0048]).
Regarding claim 13, Shehan does not specifically teach wherein each of the directional antennas communicate radio frequencies for multiple carriers within a defined region.
However, Lo teaches wherein each of the directional antennas communicate radio frequencies for multiple carriers within a defined region ([0051]-[0052]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the communications system of Shehan with Lo to include “wherein each of the directional antennas communicate radio frequencies for multiple carriers within a defined region,” as taught by Lo, for the purpose of improving robustness by enabling different radiation patterns and applications (see also [0048]).
Regarding claim 14, Shehan further teaches wherein the feed network of signal conveyors is a feed network of patch antennas ([0054]) that are dedicated to different carriers in the sector ([0065]-[0066]).
Regarding claim 15, Shehan further teaches (Fig. 1A and 1B) wherein the feed network of signal conveyors (110) is aligned with the Luneburg lens (100) to exclude transmission of radio frequency signals to receivers outside the sector and exclude receiving radio frequency signals that originate outside of the sector ([0037] and [0065]-[0066]).
Regarding claim 16, Shehan further teaches (Fig. 2A-2D) wherein the sector is greater than zero degrees ([0066]).

    PNG
    media_image4.png
    486
    528
    media_image4.png
    Greyscale


Regarding claim 18, Shehan further teaches (Fig. 9) further comprising a curved protective shell (910) around the curved substrate (120, 124, 126).

    PNG
    media_image5.png
    475
    505
    media_image5.png
    Greyscale

Regarding claim 19, Shehan further teaches (Fig. 1A and 2A-2D) wherein the sector is less than three hundred and sixty degrees ([0066]) and a diameter of the Luneburg lens (100) is from two inches to seventy-two inches ([0048]-[0051]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shehan in view of Lo as applied to claim 10 above, and in further view of Le Comte et al. (US PGPUB 2011/0215968 A1), hereinafter known as Le Comte.
Regarding claim 11, Shehan does not specifically teach wherein the communications circuitry includes at least one carrier switching unit coupled between the radio equipment and the directional antenna.
However, Le Comte teaches (Fig. 3) communications circuitry includes at least one carrier switching unit (330) coupled between the radio equipment (320) and the directional antenna (130).

    PNG
    media_image6.png
    827
    497
    media_image6.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the communications system of Shehan with Le Comte to include “communications circuitry includes at least one carrier switching unit coupled between the radio equipment and the directional antenna,” as taught by Le Comte, for the purpose of improving power usage efficiency (see also [0162]-[0163]).

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Shehan in view of Hayles et al. (US PGPUB 2015/0200450 A1), hereinafter known as Hayles.
Regarding claim 20, Shehan teaches (Fig. 1A, 1B, 2A-2D) a method of communicating using a communications system (Abstract) having a directional antenna, comprising: receiving voice or data via radio frequency signals ([0038]) within a sector defined by a directional antenna ([0036] and [0066]), wherein the directional antenna includes a Luneburg lens having a spherical shape (100), and a curved substrate (120, 124, 126) that conforms to the spherical shape of the Luneburg lens (100), the curved substrate (120, 124, 126) having a feed network of antennas (110) printed on a front side (124) and a ground plane on a back side (126), wherein the signal conveyors (110) are aligned with the Luneburg lens (100) to communicate radio frequency signals within a sector ([0036] and [0066]) but does not specifically teach radio equipment; providing the received voice or data to the radio equipment; and transmitting within the sector and employing the directional antenna, voice or data received from the radio equipment.


    PNG
    media_image7.png
    754
    429
    media_image7.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the communications system of Shehan with Hayles to include “radio equipment; providing received voice or data to the radio equipment; and transmitting within a sector and employing the directional antenna, voice or data received from the radio equipment,” as taught by Hayles, for the purpose of enabling selective communication with receivers (see also [0022]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YONCHAN J KIM/Examiner, Art Unit 2845     

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845